               Case 3:19-cr-00048-CRB Document 65 Filed 04/15/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROSS WEINGARTEN (NYBN 5236401)
   KEVIN RUBINO (CABN 255677)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7291
             FAX: (415) 436-7234
 8           Ross.Weingarten@usa.doj.gov
             Kevin.Rubino@usa.doj.gov
 9
     Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                        ) CASE NO. 19-cr-00048-CRB
                                                      )
15           Plaintiff,                               ) [PROPOSED] DETENTION ORDER
                                                      )
16      v.                                            )
                                                      )
17   MICKEY RIVERA,                                   )
                                                      )
18           Defendant.                               )
                                                      )
19

20           On March 12, 2020, defendant Mickey Rivera was charged by Superseding Indictment with
21 felon in possession of a firearm and ammunition in violation of 18 U.S.C. § 922(g)(1) and possession of

22 a prohibited firearm in violation of 26 U.S.C. § 5861(d).

23           This matter came before the Court on April 15, 2021 on a motion for release from custody. The
24 defendant was present and represented by Candis Mitchell. Assistant United States Attorney Kevin

25 Rubino appeared for the government. The defendant moved for release from detention, and the

26 government opposed. At the hearing, defense counsel submitted proffers and arguments regarding

27 detention.

28           Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

     [PROPOSED] DETENTION ORDER                      1                                             v. 11/01/2018
     19-cr-00048-CRB
                 Case 3:19-cr-00048-CRB Document 65 Filed 04/15/21 Page 2 of 2




 1 the record, the Court finds by a preponderance of the evidence that no condition or combination of

 2 conditions will reasonably assure the appearance of the person as required and the Court further finds

 3 that that by clear and convincing evidence no condition or combination of conditions will reasonably

 4 assure the safety of any other person or the community. Accordingly, the defendant must be detained

 5 pending trial in this matter. This finding is made without prejudice to the defendant’s right to seek

 6 review of defendant’s detention, or file a motion for reconsideration if circumstances warrant it.

 7          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

 8          1.       The defendant be, and hereby is, committed to the custody of the Attorney General for

 9 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

10 sentences or being held in custody pending appeal;

11          2.       The defendant be afforded reasonable opportunity for private consultation with counsel;

12 and

13          3.       On order of a court of the United States or on request of an attorney for the government,

14 the person in charge of the corrections facility in which the defendant is confined shall deliver the

15 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

16 court proceeding.

17          IT IS SO ORDERED.

18

19 DATED: April __,
                15 2021                                                         ________________________
                                                                  HONORABLE LAUREL BEELER
20
                                                                  United States Magistrate Judge
21

22

23

24

25

26

27

28

     [PROPOSED] DETENTION ORDER                       2                                             v. 11/01/2018
     19-cr-00048-CRB
